                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISON

MARISSA BIBBS                                 :
                                              :
                               Plaintiff,     :       Civil Action No. 2:20-cv-4514
                               :
               v.                             :
                                              :
TRANS UNION LLC                               :       JURY TRIAL DEMANDED
                                              :
                                              :
                               Defendant.     :

                                   AMENDED COMPLAINT


   1.       This is an action for actual, statutory, compensatory and punitive damages, costs, and

attorney’s fees pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act).

                                   JURISDICTION AND VENUE

   2.       Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

   3.       Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because Defendant

in this matter resides in the state of Pennsylvania as defined under 28 U.S.C. §1391(c)(2).

                                              PARTIES

   4.       Plaintiff is a natural person and is a “consumer” as that term is defined by 15 U.S.C. §

1681a(c).

   5.       Defendant, Trans Union, LLC, is a For-Profit Limited Liability Company registered

to do business in Pennsylvania with a registered agent in Pennsylvania. Defendant is a

“consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f) and engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the purpose of




                                                  1
furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d) to third parties. Trans Union’s

headquarters is located in the Eastern District of Pennsylvania.

                                       FACTUAL ALLEGATIONS

   6.      Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

   7.      Defendant Trans Union is reporting Plaintiff’s Navient account nos. ****9020 for

$3,500.00, ****0109 for $3,000.00, ****0918 for $1,833.00, ****0920 for $2,000.00, ****0109

for 1,333.00 and ****0918 for $667.00 on Plaintiff’s credit report.

   8.      Plaintiff’s debt with Navient arose from school loans. On or about April 5, 2018, the

accounts were closed because they were transferred to another lender, ceasing all payment

obligations to Navient at that time.

   9.      The trade lines were updated to reflect a $0 balance when the accounts were closed.

   10.     According to Plaintiff’s Trans Union credit report dated 09/16/2018, Plaintiff’s

Navient accounts were closed with a $0 balance on or about 4/5/2018. Despite the Navient

accounts being closed with a $0 balance on or before 4/5/2018, Navient continued to report an

erroneous pay status of “Account 120 Days Past Due Date” for each of the above listed accounts

on Plaintiff’s Trans Union report dated 09/16/2018. It is impossible and incorrect for an account

that is closed with a “0” balance to still be reporting as 120 days past due as of 09/16/2018. Not

only are the Navient accounts false on the face of the credit report but this reporting is extremely

misleading because it makes it look like the Plaintiff is still late on this account that was

previously closed with a $0 balance. In addition to being inaccurate but it misleads the credit

scoring used by the lending industry and thus lowers credit scores and further damages Plaintiff’s

creditworthiness and credit reputation.



                                                 2
   11.     The pay status is a significant data field that represents the current condition of the

account. The data field works independently of the other data fields in the reporting tradeline

and is critical in maintaining accurate reporting. The accounts are inaccurately reporting that

Plaintiff is currently 120 days past due on accounts that have a $0 balance. Plaintiff’s financial

obligations that were once due to Navient have been transferred to another lender. On 4/5/2018

when the account actually closed, the defendant should have reported the “Pay Status” data field

as “closed”. Instead of reporting the account as currently past due 120 days past due, the correct

reporting would have to reported the pay status as “closed”. To report the account as currently

120 days past due date is reporting as if the account is a very recent delinquency, which it is not.

Recent delinquencies are more damaging than older delinquencies because they are weighed

heavier in determining credit scores. Because the “pay status” acts independently from the other

information, the inaccurate reporting of 120 days past due is reporting as if Plaintiff is currently

late on payments to Navient, even if those late payments are $0. Listing a debt with a $0 balance

owed as past due is nonsensical. If no balance is owed, the consumer cannot be late paying the

balance, the pay status must report as “closed”. By continuing to report a balance, however,

lenders believe that the consumer is currently late, which negatively reflects on consumers’

credit repayment history, their financial responsibility as a debtor, and their credit

worthiness/reputation.

   12.     Plaintiff disputed the inaccurate late pay status on her Navient accounts through a

dispute letter sent to Trans Union.

   13.     Trans Union did not follow reasonable procedures to assure maximum possible

accuracy and have been reporting false and inaccurate information even after they knew or

should have known the information was incorrect.



                                                 3
    14.       Trans Union did not provide a good faith investigation into the disputed pay status of

the Navient accounts. Trans Union did nothing more than parrot inaccurate data from Navient in

their investigation.

    15.       Based upon information and belief, Trans Union received Plaintiff’s dispute and

transmitted the dispute to Navient, but Trans Union failed to conduct a reasonable investigation.

Had they done so, they would have discovered that the reporting of a late pay status for a $0

balance account is nonsensical and wrong. Instead, Trans Union verified the erroneous trade line

displaying the late pay status.

    16.       Navient continues to report, and Trans Union continue to allow Navient to report, a

pay status indicating that the debt is currently late.



                             COUNT I
 TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681e(b) OF THE FAIR CREDIT
                          REPORTING ACT

    17.       Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    18.       Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined

under 15 U.S.C. § 1681a.

    19.       Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

    20.       Trans Union negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C § 1681e(b). This is evidenced by the



                                                   4
fact that upon information and belief, Trans Union allowed Navient to report a pay status as

actively delinquent despite a $0 balance indicated on the trade line.

   21.     Trans Union is currently violating 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy. If Trans Union was complying with 15 U.S.C.

§1681e(b), it would place a filter or formula in its reporting system that would suppress or block

an account with a zero balance from being reported with a current status of past due or late.

   22.     Plaintiff’s Navient accounts were closed with a $0 balance, but Trans Union

continues to report the account with a late/past due status. If Trans Union had reasonable

procedures, they would not allow an account to report as though the account is currently past

due, with a “$0” balance. This account is reporting as though the Plaintiff is currently past due

each month. With this type of reporting, Plaintiff will never be able to make their account

current. Trans Union lacks the procedures to avoid such faulty reporting. Trans Union knows that

this account was paid, however, they continue to report a current status as past due.

   23.     As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and

embarrassment.

   24.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the jury pursuant

to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Trans Union was negligent,

which entitles Plaintiff to recover actual damages under 15 U.S.C. § 1681o.




                                                 5
                                  COUNT II
     TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681i(a)(1)(A) & 15 U.S.C.
             §1681i(a)(5) OF THE FAIR CREDIT REPORTING ACT

   25.        Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   26.        Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined

under 15 U.S.C. § 1681a.

   27.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

   28.        Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) & 15 U.S.C.

§1681i(a)(5) for failing to conduct a good faith investigation and failing to permanently delete or

modify in accurate information after receiving Plaintiff’s dispute. Plaintiff requested that Trans

Union reinvestigate the inaccurate reporting of the current pay status on their Navient account

via detailed and thorough dispute letter specifically disputing the inaccurate current “Pay Status:

Account 120 Days Past Due”.

   29.        Trans Union did not conduct a good faith and reasonable investigation and failed to

permanently delete or modify the inaccurate information after receiving Plaintiff’s dispute. If

they had, they would have discovered that Navient was reporting an incorrect historical pay

status to them instead of an accurate current pay status. All the information Trans Union needed

to determine this was in its own records and files. Trans Union failed in its duties under the Fair

Credit Reporting Act and has not conducted its own independent investigation into Plaintiff’s




                                                   6
dispute of the Navient accounts. Trans Union simply parroted data from Navient. Trans Union

did nothing more than to simply regurgitated data from Navient

   30.     The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

investigation. If Trans Union would have thoroughly investigated the issues, they would have

determined that the account was paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Trans Union had conducted a reasonable and good faith

investigation they would have corrected or deleted the Plaintiff’s account that is inaccurate and

misleading.

   31.     As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and

embarrassment.

   32.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Trans Union was

negligent, which entitles Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

                  Third Parties have viewed Plaintiff’s Trans Union Credit Reports

   33.     The Navient accounts that were reported on Plaintiff’s Trans Union credit reports

have been viewed by third parties all to the detriment and loss of the Plaintiff.

   34.     Due to the fact that Plaintiff has not been able to conduct discovery at this stage of

litigation, Plaintiff does not have access to the names and contact information of all potential

lenders that have viewed this inaccurate information on Plaintiff’s Trans Union credit disclosures.



                                                  7
   35.        Plaintiff has suffered actual harm due to Trans Union still reporting the negative

tradeline provided by Navient on Plaintiff’s Trans Union report even though Trans Union were

put on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.

   36.        Plaintiff’s credit reports, credit information and file formulated by Trans Union have

been viewed by current and potential credit grantors and extenders of credit, as indicated by

inquiries on each of their credit reports. The inaccurate information furnished by Navient and

reported by Trans Union is continuing to damage the Plaintiff’s credit rating as well as her credit

reputation.

   37.        At all times pertinent, Defendant was acting by and through their agents, servants,

and/or employees who were acting within the course and scope of their agency or employment,

and under the direct supervision and control of the Defendants herein.

   38.        At all times pertinent, the conduct of the Defendants, as well as that of their agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of the Plaintiff herein.



                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant based on the following requested relief:

   a. Actual and compensatory damages pursuant to 15 U.S.C. §1681;

   b. Statutory damages pursuant to 15 U.S.C. §1681;

   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.



                                                   8
Dated: December 28, 2020

      Respectfully Submitted,

                                /s/Dennis McCarty
                                Dennis McCarty (pro hac vice)
                                ATTORNEY FOR PLAINTIFF
                                Mississippi Bar No. 102733
                                Supreme Court of the United States Bar No. 302174
                                Federal Bar No. 993800
                                2931 Ridge Rd.
                                Suite 101 #504
                                Rockwall, TX 75032
                                Telephone: 817-704-3375
                                Fax (817) 887-5069
                                dennismccartylaw@gmail.com

                                Gary Schafkopf, PA Bar No. 83362
                                Hopkins Schafkopf, LLC
                                Bala Cynwyd, PA 19004
                                T: 610-664-5200
                                gschafkopf@gmail.com

                                Matthew B. Weisberg, Esquire
                                PA Attorney ID #: 85570
                                7 S. Morton Avenue
                                Morton, PA 19070
                                (610) 690-0801
                                (610) 690-0880 – Fax
                                mweisberg@weisberglawoffices.com




                                         9
